     Case 5:20-cv-05799-LHK Document 451-1 Filed 01/14/21 Page 1 of 3


 1   JENNIFER B. DICKEY
     Acting Assistant Attorney General
 2   JOHN V. COGHLAN
 3   Deputy Assistant Attorney General
     AUGUST E. FLENTJE
 4   Special Counsel to the Assistant Attorney Genera
     ALEXANDER K. HAAS
 5   Branch Director
     DIANE KELLEHER
 6   BRAD P. ROSENBERG
 7   Assistant Branch Directors
     ELLIOTT M. DAVIS
 8   STEPHEN EHRLICH
     JOHN J. ROBINSON
 9   ALEXANDER V. SVERDLOV
     M. ANDREW ZEE
10
     Trial Attorneys
11   U.S. Department of Justice
     Civil Division, Federal Programs Branch
12   1100 L Street, NW
     Washington, D.C. 20005
13   Telephone: (202) 305-0550
14
     Attorneys for Defendants
15

16
                                UNITED STATES DISTRICT COURT
17
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
                                         SAN JOSE DIVISION
19

20
     NATIONAL URBAN LEAGUE, et al.,                     CASE NO. 5:20-cv-05799-LHK
21
                                    Plaintiffs,         DECLARATION OF DIANE
22                 v.                                   KELLEHER
23   WILBUR L. ROSS, JR., et al.,
24
                                    Defendants.
25

26

27

28

                                                                       CASE NO. 5:20-CV-05799-LHK
                                                                 DECLARATION OF DIANE KELLEHER
     Case 5:20-cv-05799-LHK Document 451-1 Filed 01/14/21 Page 2 of 3


 1   I, Diane Kelleher, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

 2             1.    I am an Assistant Branch Director of the Federal Programs Branch, an office within

 3   the Civil Division of the United States Department of Justice. I joined the Department of Justice

 4   in 2000 as a Federal Programs Branch trial attorney. Previously I worked for several years at the

 5   law firm of Davis Polk & Wardwell LLP, and before that I served as a law clerk for a federal
     district court judge in the District of Massachusetts. In 2013, I was promoted to the position of
 6
     Assistant Branch Director, a career civil-service position, within the Federal Programs Branch.
 7
     My direct supervisor is one of three Federal Programs Branch Directors, Alexander K. Haas, who
 8
     also is a career federal civil servant.
 9
               2.    The principal responsibility of the Federal Programs Branch (“the Branch”) is to
10
     defend civil actions in federal district court in which the legality of Federal Government programs,
11
     policies, and actions is challenged. The Branch represents the Government in the above-captioned
12
     case. I am one of two Assistant Branch Directors who supervise the other Branch attorneys
13
     working on this matter.
14
               3.    I make this Declaration on behalf of the Defendants in the above-captioned matter
15   based on my personal knowledge and information provided to me in the course of my official
16   duties.
17             4.    I make this Declaration in support of Defendants’ response to the Court’s Order of
18   January 11, 2021 (ECF 444), in which the Court ordered a declaration to attest to the completion
19   of the review process for material Defendants have segregated out as possible attorney work
20   product. In particular, the Court ordered that Defendants “must review all documents that

21   Defendants have segregated for Defendant’s 7 search terms (“DOJ,” “usdoj.gov”, “WP”,

22   “declaration” within 10 of “draft,” “ACP,” “attorney client,” and “work product”) or possible

23   attorney work-product: (1) for which no attorney is the sender, recipient or carbon copied recipient,
     or (2) for which Michael Cannon, Melissa Creech and/or Miles Ryan is the sender, recipient or
24
     carbon copied recipient. Based on Defendants’ review, Defendants must log the privileged
25
     documents on Defendants’ privilege log; produce the responsive, non-privileged documents to
26
     Plaintiffs; or produce the non-responsive documents to the Magistrate Judge Panel for in camera
27
     review. Defendants shall file a declaration that they have completed this review by January 14,
28
                                                                            CASE NO. 5:20-CV-05799-LHK
                                                    1                 DECLARATION OF DIANE KELLEHER
     Case 5:20-cv-05799-LHK Document 451-1 Filed 01/14/21 Page 3 of 3


 1   2021. Defendants shall produce the privilege log and start producing the documents from this

 2   review to Plaintiffs and the Magistrate Judge Panel by January 15, 2021.”

 3          5.      Consistent with the Court’s Order, Defendants undertook review of those

 4   documents that fall within categories (1) and (2) of the segregated material that the Court specified.

 5          6.      As of the time of this Declaration, Defendants have completed their review process.
     For the material on which Defendants made determinations, privileged documents are being placed
 6
     on a log; Defendants are preparing to produce responsive, non-privileged documents to Plaintiffs;
 7
     and Defendants are preparing to produce any documents deemed non-responsive to the Magistrate
 8
     Judge Panel for in camera inspection. Defendants were not able to make determinations on all of
 9
     the documents that fall within categories (1) and (2) of the segregated materials specified above.
10
     Defendants are preparing to produce any documents on which determinations were not made to
11
     Plaintiffs along with responsive, non-privileged documents. Consistent with the Court’s Order,
12
     Defendants are preparing to “produce the privilege log and start producing the documents from
13
     this review to Plaintiffs and the Magistrate Judge Panel” on January 15, 2021.
14
            I swear under penalty of perjury that the foregoing is true and correct to the best of my
15   knowledge, information, and belief.
16

17          Executed on January 14, 2021.
18
                                                                          Digitally signed by DIANE
19                                          DIANE KELLEHER                KELLEHER
                                                                          Date: 2021.01.14 23:59:32 -05'00'
20                                                  ________________________________
                                                    DIANE KELLEHER
21

22

23

24

25

26

27

28

                                                                             CASE NO. 5:20-CV-05799-LHK
                                                    2                  DECLARATION OF DIANE KELLEHER
